EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Rejent on 8/11/2021.

The application has been amended as follows: 
Amended Claim 1, as follows:
1.    (Currently Amended) A ball and socket joint assembly comprising:
a housing defining a cavity and a distal opening to the cavity, the distal opening having a diameter larger than a diameter of a spherical portion of a connector and less than a diameter of an inner wall of the cavity proximal to the distal opening, the housing comprising an engagement feature extending into the cavity;
a compression member disposed in the cavity, a distal end of the compression member comprising a collet configured to accept the spherical portion of the connector, the collet defining an outer diameter that is configured to be larger than the diameter of the distal opening in the housing when the spherical portion is disposed in the collet, and the compression member comprising an outer surface defining a corresponding engagement feature around at least a portion of the outer surface for receiving the engagement feature of the housing and converting rotation of the housing; and
an actuator shaft extending through a proximal end of the housing, the actuator shaft coupled to the compression member and permitting rotation and translation of the compression member in the cavity,
wherein the collet is configured to be compressed against the distal opening of the cavity when the compression member is advanced distally against the distal opening;
wherein the engagement feature is a cam pin, and the corresponding engagement feature comprises an angled locking channel sized and shaped to receive the cam pin.

Amended Claim 2, as follows:
2.    (Currently Amended) The assembly of claim 1, wherein, after inserting the spherical portion of the connector into the collet, rotation of the actuator shaft in a first direction rotates the compression member and engagement between the engagement feature and the locking channel advances the compression member distally, and, when advanced distally, the collet engages the distal opening of the cavity and locks the collet about the spherical portion.

Amended Claim 4, as follows:
4.    (Currently Amended) The assembly of claim 1, wherein a distal end of the compression member defines a plurality of resilient fingers each having a tapered exterior surface configured to interface with the outwardly tapered inner wall region of the cavity when the compression member is advanced distally, the outwardly tapered inner wall region constricting the plurality of resilient fingers.

Cancelled Claim 5

Amended Claim 6, as follows:
6.    (Currently Amended) The assembly of claim [5] 1, wherein the angled locking channel defines a variable pitch to provide a variable mechanical advantage during rotation of the compression member with respect to the cam pin, when the cam pin is disposed in the angled locking channel.

Amended Claim 7, as follows:
7.    (Currently Amended) The assembly of claim 1, wherein the outer surface of the compression member further comprises an axial channel for receiving the cam pin and allowing the compression member to translate freely along the longitudinal axis in the cavity, and the locking channel extends from the axial channel and is angled proximally from the axial channel.

Amended Claim 8, as follows:
8.    (Currently Amended) The assembly of claim 7, comprising a spring disposed in the housing, the spring being coupled to the housing and the compression member for biasing the compression member towards the distal opening.

Amended Claim 11, as follows:
11.    (Currently Amended) The assembly of claim 1, wherein the engagement feature comprises a threaded portion of the inner wall of the cavity, and the angled locking channel comprises a corresponding threaded portion of the outer wall of the compression member, wherein the compression member is in threaded engagement with the housing.

Amended Claim 12, as follows:
12.    (Currently Amended) The assembly of claim 1, wherein the collet is configured to passively secure the spherical portion of the connector without engaging the distal opening of the housing.

Amended Claim 17, as follows:
17.    (Currently Amended) The instrument of claim 16, wherein each connector comprises an extension post coupled to the retractor body.

Amended Claim 18, as follows:
18.   (Currently Amended) The instrument of claim 17, wherein the extension post pivots relative to the retractor body.

Amended Claim 19, as follows:
19.    (Currently Amended) A method of assembling a surgical instrument, the method comprising: 
providing a ball and socket joint assembly according to claim 1; 
inserting [a] the spherical portion of [a] the connector into [a] the collet of [a] the compression member disposed within [a] the cavity 
rotating [an] the actuator shaft the engagement feature of the housing that extends into the cavity, the engagement feature interfacing with the 
continuing to rotate the actuator shaft until [an] the outer surface of the collet is compressed against the distal opening of the cavity and an inner surface of the collet is compressed around the spherical portion to retain the spherical portion in the collet.

Amended Claim 20, as follows:
20.    (Currently Amended) The method of claim [18] 19, wherein inserting the spherical portion into the collet includes urging the compression member proximally against a spring force, wherein the spring force urges the compression member distally towards the distal opening after the inserting.

Amended Claim 21, as follows:
21.    (Currently Amended) The method of claim [19] 20, wherein the spring force urges the collet distally against the distal opening and imparts a provisional retaining force to the spherical portion.

Amended Claim 22, as follows:
22.    (Currently Amended) The method of claim [20] 21, wherein the provisional retaining force serves to impart a drag force on the spherical portion to resist polyaxial movement of the spherical portion about the collet.

Amended Claim 23, as follows:
23.    (Currently Amended) The method of claim [18] 19, wherein rotating the actuator shaft comprises threading the compression member inside the cavity.

Amended Claim 24, as follows:
24.    (Currently Amended) The method of claim [18] 19, wherein continuing to rotate the actuator shaft includes adjusting a degree of frictional resistance to polyaxial movement of the spherical portion in the collet.

Amended Claim 25, as follows:
25.    (Currently Amended) The method of claim [18] 19, further comprising rotating the actuator shaft in a second direction to urge the compression member proximally in the cavity until the spherical portion can be removed from the collet and pass through the distal opening of the cavity.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to Claim 1, the prior art cited by Applicant, and found by Examiner, includes many instances of ball and socket assemblies in which a compression member moves a collet within a housing to lock onto a ball-shaped connector (.g., US2012/0179211, US2010/0160975), in which the housing and compression member include corresponding engagement features (e.g., a male screw thread on the compression member engaging with a female screw thread in a housing).  However, the cam pin/locking channel features in the present invention are distinct from prior art devices.  Moreover, in the prior art devices, the element having the threads (or other feature that could be considered corresponding engagement features) is not located *on* the compression member (i.e, the thing that actually engages with the ball portion of the ball stud)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324.  The examiner can normally be reached on Mon-Fri, 9am-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        8/11/2021